DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendment filed on February 22, 2021 was received. Claims 9, 13 and 18 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued November 15, 2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 22, 2021 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103(a) as unpatentable over deBoer et al. (US 4,821,674)  in view of Chen et al. (US 6,033,480), Yudovsky (US 6,589,352) and Applicant’s admitted prior art (hereinafter referred to as AAPA, US 2014/0338596 used for citation purposes) on claims 9-18, 20-21, 24-25 and 27-28 are maintained. The rejections are restated below. 
Regarding claims 9, 12-13 and 18: deBoer et al. discloses a CVD apparatus including a horizontal flow reaction chamber (22) which includes a substrate supporting mechanism (20) (col. 5 lines 44-57, 
deBoer et al. fails to explicitly disclose that the pins are unpinned or slidable within the detents during thermal expansion. However, Chen et al. discloses a similar CVD apparatus which includes a shadow ring supported by pins (32) which enter indentations (36) that are designed with a gap in order to enable relative movement between the pins (32) and indentations (36) due to thermal expansion (col. 3 lines 48-61, col. 6 lines 34-64, figures 3A, 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a gap similar to that described by Chen et al. in the apparatus of deBoer et al. in order to allow relative movement between the pins (260) and the ring structure (252) thus rendering all of the pins unpinned because Chen et al. teaches that this allows the ring to automatically self-correct any misalignments caused due to thermal expansion (col. 6 lines 34-64).
deBoer et al. and Chen et al fail to explicitly disclose that any of the detents or indentations are formed through the entire thickness of the ring structure. However, Yudovsky et al. discloses another CVD apparatus in which a ring (15) includes two alignment slots (5,6) which are detents formed through the full thickness that cooperate with pins for a similar self alignment process (col. 6 lines 6-64, figures 7-8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use detents which extend through the full thickness of the ring as described by Yudovsky et al. for at least one of the detents described by deBoer et al. and Chen et al. because 
deBoer et al., Chen et al., and Yudovsky et al. fail to explicitly disclose that the leading detent is located closer to the center of central aperture than the others are, but AAPA discloses a similar susceptor ring in which a first aperture (30) is located closer to the main central aperture than the second and third apertures (32, 34) are (par. 7, figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use this arrangement of detents as described by AAPA in the combination of deBoer et al., Chen et al. and Yudovsky et al. because AAPA teaches that this is a well-known arrangement (par. 5) and it is functionally equivalent to the of deBoer et al., and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143).
deBoer et al., Chen et al. and Yudovsky et al. fail to explicitly disclose that the susceptor ring (252) is configured to thermally expand more than the stand (254). However, deBoer et al. does disclose that the stand (254) is made of a transparent material such as quartz (col. 6 lines 61-64, col. 13 lines 18-37, figures 4-6), and while deBoer et al. does not explicitly disclose the material of the susceptor ring (252), AAPA does disclose a similar arrangement in which the ring (24) is made of graphite and the support member (26) is made of quartz (par. 6, figure 1), and the CTE of transparent quartz is much lower than the CTE of graphite, such that the ring (252) would inherently expand outwardly more than the stand (254). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials discussed by AAPA because AAPA teaches that these are common and well known compositions, and simple substitution of a functionally equivalent element such as a graphite ring for a generic material ring is not considered to be a patentable advance (MPEP 2143B).
Regarding claim 10 and 28: deBoer et al. discloses that the stand (254) is formed of a transparent material while the ring structure (252) is not (col. 13 lines 18-37, figures 4-6).
Regarding claim 11: deBoer et al. and Chen et al. show that the detents have a radial component, and therefore they form a radial pathway towards a center point of the assembly (see deBoer et al. figure 6, Chen et al. figure 3A).
Regarding claims 14 and 24: deBoer et al. and Chen et al. show that the detents can be described as elongated slots (see Chen et al. figure 3A).
Regarding claims 15-16 and 25: deBoer et al. shows that the detents are aligned radially around the central aperture within the stand (254) and ring (252) which allows a susceptor (30) to pass through with a uniform gap (figures 4, 6).
Regarding claim 17: deBoer et al. , Chen et al., Yudovsky and AAPA teach a ring which is designed to self correct any misalignment, but fails to explicitly disclose that this self-alignment mechanism ensures that the gap between the ring and susceptor remains uniform. However, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Therefore the function of maintaining this gap spacing is presumed to be inherent.
Regarding claims 20 and 27: deBoer et al. does not explicitly disclose the angular locations of the detents, however AAPA shows that the three apertures (30, 32, 34) are unevenly spaced about the central aperture, angularly (figure 3), and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the spacing of AAPA for the detents of 
Regarding claim 21: deBoer et al. fails to disclose more than three pins and detents, however Chen et al. shows 6 indentations (36) and 6 pins (figure 4), and therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the detents and pins of deBoer et al. because simple duplications of parts is not considered to be a patentable advance (MPEP 2144.04).

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that none of the references teach that the susceptor ring is configured to expand radially outward more than the susceptor ring support member, that Chen and Yudovsky do not disclose rings that are not vertically over the edge of the substrate, and that the unpinned leading edge feature now being claimed makes the Haro declaration persuasive.
In response:
Both the deBoer et al. and AAPA references teach using transparent quartz for the susceptor ring support, which inherently has a very small coefficient of thermal expansion, and AAPA specifically suggests using graphite for the susceptor ring, which inherently has a CTE higher than that of transparent quartz. Therefore, it inherently expands outwardly more than the quartz susceptor ring support member. 
deBoer et al. explicitly teaches that the susceptor ring is provided around but not above the susceptor, as claimed. Therefore it is immaterial that the rings of Chen et al. or Yudovsky are provided at different positions, because they are only cited to teach features of the pins and detents, and not the placement of the ring itself. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The declaration is still considered non persuasive, simply because the Chen et al. reference clearly teaches the benefits to unpinning the otherwise pinned edges. Even if there were potential downsides to unpinning the leading edge in a horizontal flow reactor, Chen et al. teaches enough benefits that one of ordinary skill in the art would be prompted to at least try unpinning the edges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        3/12/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717